 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:13-cr-00403-DAD-BAM
12                       Plaintiff,
13           v.                                         ORDER REQUIRING RESPONSE FROM
                                                        THE GOVERNMENT REGARDING
14    GILBERTO ESPARZA-VERA,                            DEFENDANT’S STATUS
15                       Defendant.
16

17
            This matter is before the court on defendant Gilberto Esparza-Vera’s motion to vacate, set
18
     aside, or correct his sentence under 28 U.S.C. § 2255. (Doc. No. 41.) The court has recently
19
     become aware of information indicating that defendant Gilberto Esparza-Vera has completed
20
     serving his sentence and is no longer in federal custody. If so, his motion is likely moot.
21
            Accordingly, within fourteen days from the date of service of this order, the government is
22
     directed to respond in writing regarding whether defendant has completed serving his sentence in
23
     the above-captioned case. If so, the government is also directed to state whether it believes all
24
     pending motions in this case have been rendered moot.
25
     IT IS SO ORDERED.
26
27      Dated:     April 8, 2019
                                                        UNITED STATES DISTRICT JUDGE
28
                                                       1
